CCA 201100022. Review granted on the following issue:
APPELLANT CONTESTED SPECIFICATIONS 1 AND 2 OF CHARGE II, WHICH ALLEGED THAT HE WRONGFULLY COMMITTED ADULTERY UNDER ARTICLE 134, UCMJ, BUT DID NOT ALLEGE THE TERMINAL ELEMENT. ALTHOUGH THE LOWER COURT INITIALLY HELD THAT THE SPECIFICATIONS FAILED TO STATE AN OFFENSE AND SET ASIDE THE CONVICTIONS, IT SUBSEQUENTLY VACATED THAT DECISION AND AFFIRMED APPELLANT’S CONVICTIONS. DO SPECIFICATIONS 1 AND 2 OF CHARGE II STATE AN OFFENSE?
No briefs will be filed under Rule 25.